DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The overall point of the invention seems to be to determine a commanded friction brake torque. This is item 156 of Fig. 4 and what is in claim 8. The method uses several known inputs (such as from a gearshift sensor, an accelerator pedal sensor, a brake pedal sensor, an engine torque output sensor, and a transmission speed input and output sensor) to determine how much engine braking or regenerative braking is occurring. The method then uses that information combined with the braking command information from the brake pedal sensor to determine the amount of friction braking that should actually be applied to the brakes. But the abstract does not mention any of that. It talks all about determining a transmission kinematic state, which is just a step in the process. The abstract is essentially claim 1, which is only the beginning of the method that culminates in claim 8. Therefore a new abstract is required that accurately summarizes the invention.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The reason for this is the same as the reason why a new abstract is needed. Neither the title nor abstract really talk about the overall point of the invention. 

Claim Objections
Claims 4, 12, and 17 are objected to because of the following informalities: 
Claim 4 recites in part:
a respective first converted rotational inertia being the respective rotational inertial multiplied by the respective first conversion gear ratio, and 
a respective second converted rotational inertia being the respective rotational inertial multiplied by the respective second conversion gear ratio; 
The phrase “rotational inertial” should be changed to “rotational inertia”. 
Claims 12 and 17 have a similar problem. For examination purposes, the phrase will be interpreted as: rotational inertia. 



Claim Rejections - 35 USC § 101
	This section will explain why the examiner is not giving a 35 U.S.C. 101 rejection for this claim set. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are not rejected under 35 U.S.C. 101. To explain why, this Detailed Action proceed through the Alice/Mayo test, as described in MPEP §2106, subsection III and MPEP §2106.04, subsection II(A) to show that the independent claims, as drafted, are not eligible subject matter for a patent under 35 U.S.C. 101.

With respect to step 2A, prong 1, it must be determined if the claims recite a judicial exception to the statutory categories that are eligible for patentability. In other words, it must be determined if the claims are directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea such as a mathematical calculation or mental process. In this case, the claim there are elements of the claim that involve the “mathematical calculation” grouping of abstract ideas. However, claim 1 also recites the receiving of sensor data from an accelerator pedal, a brake pedal, and engine output torque and speed sensors, a transmission output speed sensor, and a device that detects what gear the shifter is in. The end of claim 1 recites determining a transmission output torque. This is item 144 of Fig. 6 and based on the inputs of the transmission gear and the transmission input speed and input torque. Derivatives of the speed are taken to obtain rotational acceleration of the transmission parts. This rotational acceleration is used in conjunction with the transmission inertia to determine torque output. It is unreasonable to think that all of this data and mathematics could be synthesized in the human mind. Therefore, although the method performs some mathematics, the math cannot reasonably be done in the human mind. Therefore, the claim fails step 2A, prong 1. Therefore, the claim is eligible subject matter under 35 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected for lacking written description. 

Claim 1 also recites in part:
determining a transmission kinematic state
According to Fig. 6 and paragraphs 0037-0042, block 120 determines the kinematic state based on inputs from 102 and 104, i.e. the gear shift sensor and the transmission input and output speeds. According to the end of paragraph 0023, determining a transmission kinematic state means determining what gear the transmission is in. Claim 3 adds that the kinematic state can be a first or second gear state, or an intermediate state, which is when the clutch is slipping. Yet none of this describes how the kinematic state during shifting is determined. It may be that if the shifter just shifted within the last 
Claims 11 and 16 recite the same phrase and are rejected for the same reason. These are all the independent claims, there’s claims 1-20 are all rejected for lacking written description. 

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites in part:
in each of the first and second gear states, 
the first aggregate inertia is a sum of the respective first converted rotational inertias of all of the powertrain members when the second aggregate inertia is zero (this is defining a mathematical formula), and 
the second aggregate inertia is a sum of the respective second converted rotational inertias of all of the powertrain members when the first aggregate inertia is zero (this is defining a mathematical formula. In the present application, “the second rotational acceleration…may be the rotational acceleration of the output shaft,” according to paragraph 0030. ); 
The phrase “when the second aggregate inertia is zero” seems to imply that the second aggregate inertia is actually zero. But this would mean that at least the output shaft is not moving, which does not seem to be supported by the disclosure, nor by logic. It seems that this claim is referring to the “reflected” inertias, as discussed in paragraphs 0027 and 0033-0034. It seems that the phrase “when the second aggregate inertia is zero” really means something like: and the second aggregate inertia is set to zero. This seems to more accurately describe the mathematical operation being discussed. This also has written description in paragraph 0034, which states “and C being set to zero”. For examination purposes, that is how the phrase will be interpreted. Other similar phrases in this claim will be interpreted using the principle of interpretation, i.e., that the inertia is not actually zero but set to a value of zero. 
This interpretation is supported by similar claim 12, which recites in part: 
in each of the first and second gear states, 
B is a sum of the respective first converted rotational inertias of all of the powertrain members when C = 0, and 
C is a sum of the respective second converted rotational inertias of all of the powertrain members when B = 0; and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim, “Control of Dry Clutch Engagement for Vehicle Launches via a Shaft Torque Observer,” 2010 American Control Conference, Baltimore, MD, June 30-July 2, 2010, https://manualzz.com/doc/28185811/control-of-dry-clutch-engagement-for-vehicle-launches-via) hereinafter, Kim.

Regarding claim 1, Kim discloses:
A method of controlling a transmission, comprising: 
determining a transmission kinematic state (in the present application, according to Fig. 6 and paragraphs 0037-0042, block 120 determines the kinematic state based on inputs from 102 and 104, i.e. the gear shift sensor and the transmission input and output speeds. It may be that if the shifter just shifted within the last half second or so, the kinematic state is considered to be intermediate, otherwise it is in a detected gear as verified by the transmission input and output speeds, or something along those lines. According to the end of paragraph 0023, determining a transmission kinematic state means determining what gear the transmission is in. With that in mind, see Kim, Fig. 1 and the paragraph below equation 7 for it being the speed reduction ratio of the gearbox. See the abstract for the entire paper relating to an automatic transmission and its shifting. Therefore, the gearbox speed is the automatic transmission. Also the entire section “B. Clutch Model” in which equation 7 is found is about the entire transmission, including its clutch.) based on 
a commanded transmission gear range (in the present application, this means a commanded gear, like 3rd gear, according to paragraph 0031. According to Fig. 6 and paragraphs 0037-0042, there is a sensor on the gear shifter 102. With that in mind, see the abstract of Kim for the entire paper relating to an automatic transmission and its shifting. Therefore, a gear is commanded.), 
a transmission input speed (According to Fig. 6 and paragraphs 0037-0042, transmission input speed is a basic detected measurement that is supplied as input 110 of Fig. 6. With that in mind, see Kim, Fig. 1 and the paragraph below equation 2 for ωe being the engine speed. This speed is shown going directly into the clutch. Therefore, it is the transmission input speed.
a transmission output speed (according to Fig. 6 and paragraphs 0037-0042, transmission out speed is a basic detected measurement that is supplied as input 120 of Fig. 6. So this set of bullets just means: determine what gear the transmission is in based on the input and output speed and the “commanded transmission gear range.” But the commanded transmission gear range is the gear the transmission is in. See paragraph 0037 for the implication that the transmission output speed is measured with a sensor. With that in mind, see Kim Fig. 1 and the paragraph after equation 8 with the equation for ωo found in the right column of that paragraph.);
determining a transmission input torque (see paragraph 0037 for the implication that the transmission input torque is measured with a sensor. In Fig. 6, this is 106. With that in mind, see Kim, Fig. 1 and the paragraph below equation 2 for Tc being the load torque corresponding to the clutch torque. This is the transmission input torque.); 
determining a first rotational acceleration of a first portion of the transmission rotationally disposed at a first reference point in the transmission (in the present application, see paragraph 0030 for “the first portion of the transmission and the first reference point may be the input shaft and the first rotational acceleration…may be the rotational acceleration of the input shaft”. See Fig. 4 for item 58, being the “input shaft,” according to paragraph 0025. So this bullet means: determine the acceleration of the input shaft 58. According to paragraphs 0037-0038 and Fig. 6, this is 130, which is determined by taking the derivative of the transmission input speed. With that in mind, see Kim, equation 2 where the derivative of the transmission input speed is taken.); 
determining a second rotational acceleration of a second portion of the transmission rotationally disposed at a second reference point in the transmission (in the present application, see paragraph 0030 for “the second portion of the transmission and the second reference point may be the output shaft, and the second rotational acceleration…may be the rotational acceleration of the output shaft”. See Fig. 4 for item 68 being the “output shaft,” according to paragraph 0035. So this bullet means: determine the acceleration of the output shaft 68. According to paragraphs 0037-0038 and Fig. 6, this is 132, which is determined by taking the derivative of the transmission output speed. With that in mind, see Kim, equation 11 where Kim takes a derivative of the wheel speed.); and 
determining a transmission output torque (according to paragraph 0039, this is T out, item 144 in Fig. 6. With that in mind, see Kim Fig. 1 for To) as a sum of a 
gear ratio of the commanded transmission gear range (this phrase means the gear ratio of, say, 3rd gear, according to paragraph 0031.) multiplied by the transmission input torque (With that in mind, see Kim, see equations 7 and 8, which includes the gear ratio.), 
a first aggregate inertia multiplied by the first rotational acceleration (see Kim, see equations 7
a second aggregate inertia multiplied by the second rotational acceleration (see Kim, see equations 8 and the paragraph below that), 
wherein the first and second aggregate inertias are based on the transmission kinematic state (see Kim, equations 7 and 8 include the gear ratio. See also equation 14 and the paragraph after it, and equation 24 and the paragraph after it.).  

Regarding claim 6, Kim teaches the method according to claim 1.
Kim further discloses:
A method further comprising: 
determining a differential ratio (in the present application, this isn’t really “determining”. It is just knowing what it is. With that in mind, see Kim, Fig. 1 and the paragraph after equation 8 for if); 
determining an axle rotational inertia (in the present application, this isn’t really “determining”. It is just knowing what it is. With that in mind, see Kim, Fig. 1 and the paragraph after equation 9 for Jw); 
determining an axle acceleration; and 
determining an axle output torque (in the present application this is item 148 in Fig. 6 according to paragraph 0040. With that in mind, see Kim, Fig. 1 and equation 9) as a sum of 
the differential ratio multiplied by the transmission output torque and 
the axle rotational inertia multiplied by the axle acceleration (see Kim, Fig. 1 and equation 9).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Atarashi (US2002/0113615 A1).

Regarding claim 7, Kim discloses the method according to claim 6.
Yet Kim does not further disclose
A method further comprising: 
determining a desired coast torque (in the present application, according to Fig. 6 and paragraph 0037, the “desired coast torque” is item 142 in Fig. 6. This is directly determined from the accelerator pedal input signal. Claim 15 makes clear that the desired coast torque can be equivalent to the propulsion system torque. The coast torque is therefore whatever the demand torque as detected by the accelerator. With that in mind, Atarashi, Fig. 1 for a closed loop feedback system. Note that the detecting unit 26 detects output torque as made clear in paragraph 0096.
determining a propulsion system torque (152) as a difference between the axle output torque (148)  and the desired coast torque (142) (in the present application, according to Fig. 6 and paragraphs 0037-0042, first the transmission input and output speeds and the kinematic state of the transmission is determined. Then the derivative of the speeds are taken to get rotational acceleration. Then these are used with the inertias of the components to determine and transmission output torque. That is item 144 of Fig. 6. Then item 142, which essentially comes from the acceleration pedal and a form of item 144 are subtracted in 150. The output of 150 is item 152, which is the propulsion system torque. Basically, this is a classic closed loop control system that says: compare the actual output torque to the commanded output torque, the difference is item 152, the “propulsion system torque”. This is well known in the art. For one example, Atarashi, Fig. 1 for a closed loop feedback system. Note that the detecting unit 26 detects output torque as made clear in paragraph 0096.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kim, to add the additional features of determining a desired coast torque and determining a propulsion system torque as a difference between the axle output torque and the desired coast torque, as taught by Atarashi. The motivation for doing so would be to obtain the commanded torque as recognized by Atarashi (see paragraph 0005). Reducing shift shock, which is a major goal of Kim, is also related to obtaining the commanded torque smoothly, which is a goal of Atarashi. 
KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Atarashi in further view of Tazoe (US2003/0173826 A1).

Regarding claim 8, Kim and Atarashi teach the method according to claim 7.
Yet Kim and Atarashi do not further teach everything else in claim 8.
However, Tazoe teaches:
A method further comprising: 
determining a desired total brake torque (in the present application, according to Fig. 6 and paragraphs 0037-0042, the “desired total brake torque” is item 140, and essentially comes directly from the brake pedal sensor, item 116. With that in mind, see Tazoe, paragraph 0104); and 
determining a commanded friction brake torque (156) as a difference between the desired total brake torque (140) and the propulsion system torque (152) (in the present application, according to paragraphs 0037-0042 and Fig. 6, the “desired total brake torque is item 156. What determining a commanded friction brake torque 156 seems to mean is that, although a brake pedal command is known from the brake pedal sensor at 116 of Fig. 6, the driver may want to coast, i.e. may not be inputting any acceleration command into the accelerator. The engine and transmission may therefore be braking the vehicle a bit. Therefore, even though an operator may press the brake pedal, that command, which is 140 of Fig. 6, may not need to be directly applied to the actual brake pads of the wheels because the engine and transmission are also slowing the vehicle. Therefore, this claim essentially says: subtract the propulsion system braking from the desired braking and the difference is what you still need to apply to the actual wheels of the vehicle. This interpretation is supported by paragraphs 0040-0042. With that in mind, see Tazoe, paragraph 0104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kim and Atarashi, to add the additional features of determining a desired total brake torque and determining a commanded friction brake torque as a difference between the desired total brake torque and the propulsion system torque, as taught by Tazoe. The motivation for doing so would be to obtain the commanded braking using a blended braking method, as recognized by Tazoe (see paragraph 0104). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 9, Kim, Atarashi, and Tazoe teaches the method according to claim 8.

However, Tazoe teaches:
A method further comprising: 
providing a signal for actuation of a friction braking system, wherein the signal corresponds to the commanded friction brake torque (in the present application, this is item 158 of Fig. 6. With that in mind, see Tazoe, paragraph 0104).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kim, Atarashi, and Tazoe to add the additional features of providing a signal for actuation of a friction braking system, wherein the signal corresponds to the commanded friction brake torque, as taught by Tazoe. The motivation for doing so would be to obtain the commanded braking using a blended braking method, as recognized by Tazoe (see paragraph 0104). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 10, Kim, Atarashi, and Tazoe teaches the method according to claim 9.
Yet Kim and Atarashi do not further teach everything else in claim 10.
However, Tazoe teaches:

the method is configured for operation during blended braking (the present application this is true based on the fact that the engine or electric motor can be braking, which is why box 154 of Fig. 6 and claim 8 exist. With that in mind, see Tazoe, paragraph 0104).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kim, Atarashi, and Tazoe to add the additional features of the method is configured for operation during blended braking, as taught by Tazoe. The motivation for doing so would be to obtain the commanded braking using a blended braking method, as recognized by Tazoe (see paragraph 0104). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.



Allowable Subject Matter
Claim 2-5 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 USC 112(a) rejections can be resolved.

Claim 2 recites: 
A method according to claim 1, wherein 
the method is configured for operation during closed throttle downshifts.  
The prior art of record does not teach, alone or in combination, the limitations of claim 2. A closed throttle downshift is a downshift that takes place while a vehicle is coasting or braking and when the engine throttle is closed. This definition is known in the art and explicitly defined in Gleason et al. (U.S. 6,308,125 B1), which is owned by General Motors, which is also the present applicant.	
Gleason is one close prior art of record. However, Gleason is not combinable with Kim, because Kim is directed to “launch control of a vehicle from a standstill” as described on the first page of Kim under the heading “I. Introduction.” Launch control cannot be considered a closed throttle downshift. Furthermore, one main problem in closed-throttle downshifts is adjusting clutch speeds so that they synchronize so that the engagement and disengagement do not cause a jerky feeling for the vehicle occupant. Yet in considering Fn, the clutch force, Kim states after equation 19 that, because the equations are directed to launch control, “only the engine torque is used for speed synchronization instead of the external load information”. However, the present disclosure uses the coast torque, which is the related to external load to ultimately determine the wheel friction braking based on the kinematic state, including when performing a closed throttle downshift. There would be no motivation to combine. 

Claims 3 and 4 are potentially allowable for at least the same reasons as claim 2.

Claim 5 recites: 
A method according to claim 1, wherein 
the first reference point is one of a torque converter turbine and a transmission input shaft, and 
the second reference point is a transmission output shaft.  
A torque converter turbine is not unknown in the art. For example, Perla et al. (U.S. Pat. No. 10,690,245), teaches a torque converter turbine, along with an accelerator pedal sensor and brake pedal sensor. However, Kim is not combinable with this prior art because Kim explicitly teaches under the heading “I. Introduction” that the paper involves shifting gears “without a torque converter.” This is why the title of Kim refers to a “dry clutch,” while a torque converter turbine is a wet clutch. 


Claim 11 is potentially allowable, pending resolution of other rejections, such as the 35 112(a) rejection. 
Regarding claim 11, Kim discloses:
A method of determining a transmission output torque TOUT for a transmission, comprising: 
determining a transmission kinematic state based (in the present application, according to Fig. 6 and paragraphs 0037-0042, block 120 determines the kinematic state based on inputs from 102 and 104, i.e. the gear shift sensor and the transmission input and output speeds. It may be that if the shifter just shifted within the last half second or so, the kinematic state is considered to be intermediate, otherwise it is in a detected gear as verified by the transmission input and output speeds, or something along those lines. According to the end of paragraph 0023, determining a transmission kinematic state means determining what gear the transmission is in. With that in mind, see Kim, Fig. 1 and the paragraph below equation 7 for it being the speed reduction ratio of the gearbox. See the abstract for the entire paper relating to an automatic transmission and its shifting. Therefore, the gearbox speed is the automatic transmission. Also the entire section “B. Clutch Model” in which equation 7 is found is about the entire transmission, including its clutch.)
a commanded transmission gear range (in the present application, this means a commanded gear, like 3rd gear, according to paragraph 0031. According to Fig. 6 and paragraphs 0037-0042, there is a sensor on the gear shifter 102. With that in mind, see the abstract of Kim for the entire paper relating to an automatic transmission and its shifting. Therefore, a gear is commanded.), 
a transmission input speed NIN (According to Fig. 6 and paragraphs 0037-0042, transmission input speed is a basic detected measurement that is supplied as input 110 of Fig. 6. With that in mind, see Kim, Fig. 1 and the paragraph below equation 2 for ωe being the engine speed. This speed is shown going directly into the clutch. Therefore, it is the transmission input speed.), and 
a transmission output speed NOUT (according to Fig. 6 and paragraphs 0037-0042, transmission out speed is a basic detected measurement that is supplied as input 120 of Fig. 6. So this set of bullets just means: determine what gear the transmission is in based on the input and output speed and the “commanded transmission gear range.” But the commanded transmission gear range is the gear the transmission is in. See paragraph 0037 for the implication that the transmission output speed is measured with a sensor. With that in mind, see Kim Fig. 1 and the paragraph after equation 8 with the equation for ωo found in the right column of that paragraph.), 
determining a transmission input torque TIN (see paragraph 0037 for the implication that the transmission input torque is measured with a sensor. In Fig. 6, this is 106. With that in mind, see Kim, Fig. 1 and the paragraph below equation 2 for Tc being the load torque corresponding to the clutch torque. This is the transmission input torque.); 
determining a first acceleration Ndoti at a first reference point in the transmission (in the present application, see paragraph 0030 for “the first portion of the transmission and the first reference point may be the input shaft and the first rotational acceleration…may be the rotational acceleration of the input shaft”. See Fig. 4 for item 58, being the “input shaft,” according to paragraph 0025. So this bullet means: determine the acceleration of the input shaft 58. According to paragraphs 0037-0038 and Fig. 6, this is 130, which is determined by taking the derivative of the transmission input speed. With that in mind, see Kim, equation 2 where the derivative of the transmission input speed is taken.); 
determining a second acceleration Ndot2 at a second reference point in the transmission (in the present application, see paragraph 0030 for “the second portion of the transmission and the second reference point may be the output shaft, and the second rotational acceleration…may be the rotational acceleration of the output shaft”. See Fig. 4 for item 68 being the “output shaft,” according to paragraph 0035. So this bullet means: determine the acceleration of the output shaft 68. According to paragraphs 0037-0038 and Fig. 6, this is 132, which is determined by taking the derivative of the transmission output speed. With that in mind, see Kim, equation 11 where Kim takes a derivative of the wheel speed.) and 
determining the transmission output torque TOUT as A(TIN) + B(Ndoti) + C(Ndot2) (according to paragraph 0039, this is T out, item 144 in Fig. 6. With that in mind, see Kim Fig. 1 for To), 
wherein A is a gear ratio of the commanded transmission gear range, and B and C are aggregate inertias based on the transmission kinematic state (With that in mind, see Kim, see equations 7 and 8, which includes the gear ratio. See also equation 14 and the paragraph after it, and equation 24 and the paragraph after it.)
Yet Kim does not teach:
wherein the transmission kinematic state is one of 
a first gear state having a first gear ratio, 
a second gear state having a second gear ratio lower than the first gear ratio, and 
an intermediate state during which the transmission transitions from the first gear state to the second gear state. 
The prior art of record does not teach, alone or in combination, the limitations of claim 11 not taught by Kim. 
One close prior art is Gleason et al. (U.S. 6,308,125 B1), which is owned by General Motors, which is also the present applicant. Gleason teaches a closed throttle downshift. Gleason is not combinable with Kim, because Kim is directed to “launch control of a vehicle from a standstill” as described on the first page of Kim under the heading “I. Introduction.” Launch control cannot be considered a closed throttle downshift because it is not a downshift, it is an upshift. Furthermore, one main problem in closed-throttle downshifts is adjusting clutch speeds so that they synchronize so that the engagement and disengagement do not cause a jerky feeling for the vehicle occupant. Yet in considering Fn, the clutch force, Kim states after equation 19 that, because the equations are directed to launch control, “only the engine torque is used for speed synchronization instead of the external load information”. However, the present disclosure uses the coast torque, which is the related to external load to ultimately determine the wheel friction braking based on the kinematic state, including when performing a closed throttle downshift. There would be no motivation to combine. 

Claims 12 through 15 are potentially allowable for at least the same reasons as claim 11.
Claim 16 is substantially similar to claim 11, except that claim 16 adds a discussion of a “third reference point”. In some ways it seems that any more than two reference points is just a matter of design choice. It’s well known in the art how gear ratios work, whether there are three gears or five or more. Yet the examiner is not going to say that claim 16 is simply the same as claim 11 with a change in design choice, because the recitation of a third reference point is clearly and intentionally described in the disclosure and there are no claims to a fourth reference point or anything more than that. Therefore, claim 16 is potentially allowable for at least the same reasons as claim 11. 
Claims 17 through 20 are potentially allowable for at least the same reasons as claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al. (US2014/0257653 A1) teaches gear shifting for a hybrid with many of the same inputs as the present application. 
Nefcy et al. (US2016/0375893 A1) teaches various regenerative braking technology for a vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665